Title: Peter Poinsot to Thomas Jefferson, 6 June 1819
From: Poinsot, Peter
To: Jefferson, Thomas


          
            Dear Sir—
            Cette June 6th 1819
          
          I have had the pleasure of writing to you on the 12th of September last enclosing a Copy of a letter from the late General Kosiwszko; but apprehensive of it’s not reached you, I now beg leave to trouble you with the duplicate of the original which I request you will have the goodness to forward to his Excellency the President together with your own recommandation of me to the Consulate here—The possession of that honourable office would be of incalable incalculable advantage to me at the present period, as I am forming the plan of a Commercial Establishment for my Eldest Son, which would be totally founded on America relation with this country
          M Barnet, Consul General had given me hopes of being appointed in the penultimate meeting of Congress; had no doubt of that event in the last—Notwithstanding, I have been disappointed, at least no orders to that effects effect have yet reached M B—this Gentleman had hoped that having exhibited my Certificate of having been received as a Citizen of the United States, His Excellency M Gallatin would appoint me to the pro tempore Consulship: however M Gallatin does not wish to undertake that responsability—whereof M B advises me to apply to you, and as, under your auspices, a Consul has been appointed at Nice, he says there is no doubt of the success of your interrest for me—I offer every Security that it will please the Government to require, Even that a considerable Landed property which I possess in this neighbourhood, free of all Incumbrances. M Barnet advises me to offer Government two resident Citizens who would subscribe the Consular Bonds with me for $2000—
          
          as to the presentation of personal Securities in the US I have no friends there, whom I could so present—were my worthy & honourable friend the late General Kosciwszko Still in existence, I should want but little additionnal influence to attain the object of my wishes—however, as I am now addressing myself to you a person who must revere the memory of that great man, with whose friendship I was honoured & in whose company I passed many happy days in 1784 having also subsequently maintained a regular correspondance with him during his residence on this Continent, Surely I may flatter myself with the expectation of being honoured with your interrest on the present occasion. It may happened, that in the pressure of more important matters, my object has been neglected, in which event it would be material to me not to be obliged to wait the result of the ensuing Congress, but if possible to be appointed provisionnally. I therefore rely now principally on your kind interference, & hope that you will excuse the liberty which your known liberality & goodness of heart have induced me to take—and Should it be in my power on any occasion to prove my acknowledgments, nothing will afford more Sincere satisfaction to,
          
            Dear Sir Your already much obliged & very obedient Servant
            Peter Poinsot
          
        